Citation Nr: 1546459	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-08 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder with upper extremity radiculopathy.  

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to October 1984.  

These matters come on appeal before the Board of Veterans' Appeal (Board) from a May 2010 rating decisions by the Department of Veteran's Affairs, Regional Office, located in San Diego, California (RO), which in pertinent part, denied the benefits sought on appeal. 

In August 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the Veteran's claims for entitlement to service connection for cervical spine disorder and hypertension.

A remand is needed to obtain outstanding records of pertinent treatment identified by the Veteran.  During the August 2015 Board hearing, the Veteran testified that he receive treatment for cervical spine problems and high blood pressure within the first or second year after his separation from service at the medical facility associated with the Long Beach Naval Shipyard.  It is unclear from the Veteran's testimony whether this was private or military medical facility.  The Veteran's assistance should be sought to obtain these records. 

In addition, a remand is needed to afford the Veteran with VA examinations in conjunction with his claims.  Notably, the Veteran has submitted private medical statements from Dr. C.A.S. that indicates a link between the Veteran's current diagnosed disorders and his period of service.  See June 2009 and July 2010 private medical statements.  However, in these medical statements, Dr. S. fails to provide sufficient rationale in support of her medical conclusions.  While the Veteran was afforded with a March 2010 VA spine examination to determine the nature of his claimed disorder, no medical opinion on the etiology of his diagnosed degenerative arthritis of the cervical spine was provided at that time.  On remand, the Veteran should be afforded with VA examinations to obtain medical opinions on the etiology of his claimed disorders.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that evidence of record raises the assertion that the Veteran's hypertension is related to in-service exposure to herbicides, including Agent Orange.  The Veteran reports that he had service in the Republic of Vietnam during the Vietnam War and the records shows that he has been provided with an Agent Orange Examination by VA.  However, the record does not contain confirmation of his service in the Republic of Vietnam to support presumptive exposure to herbicides.  On remand, the Veteran's personnel records must be obtained to verify the Veteran's service in Vietnam, which would result in herbicide exposure during service being presumed. 

If Veteran's service supports presumptive exposure to herbicide agents, including Agent Orange, then a VA medical opinion should be obtained to determine whether the Veteran's hypertension is related to his in-service exposure to herbicide agents. 
Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records from the medical facility at Long Beach Naval Shipyard from 1985 to 1987.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.
 
2.  Obtain the Veteran's complete service personnel records and verify whether the Veteran served in the Republic of Vietnam during the Vietnam War.

3. Schedule the Veteran for a VA examination with the appropriate specialist for the purpose of preparing a medical opinion that addresses the etiology of his hypertension (to include as due to his in-service exposure to Agent Orange if verified presumptive service).  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

After review of the claims file and findings from clinical evaluation, the examiner should provide an opinion on whether it is at least as likely as not that the Veteran's hypertension is related to his period of service (to include his presumed exposure to Agent Orange, if verified).  In doing so, the examiner should consider the Veteran's assertion that his elevated blood pressure reading (120/88) at the separation marked the onset of his hypertension as well as other medical evidence of record. 

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

4. Scheduled the Veteran with a VA examination with an appropriate specialist for the purpose of preparing a medical opinion that addresses the etiology of his claimed cervical spine disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

After review of the claims file and findings from clinical evaluation, the examiner should provide an opinion on whether it is at least as likely as not that the Veteran's current diagnosed cervical spine disorder is related to his period of service.  In doing so, the examiner should consider the Veteran's assertion that he injured his neck during his period of service and he has experienced neck pain since then, as well as any other medical evidence of record. 

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

5. Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection claims with consideration of evidence received since the most recent supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




